      Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD PageReceived
                                                                     1 of 21and E-Filed for Record
                                                                                                     1/7/2020 9:20 AM
                                                                                            Melisa Miller, District Clerk
                                                                                           Montgomery County, Texas
                                                                                        Deputy Clerk, Sarah Introligator
                                            20-01-00239
                                  CAUSE NO. ______________

MICHAEL CERENIO                                   §      IN THE DISTRICT COURT OF
    Plaintiff                                     §
                                                  §
                                                    Montgomery County - 410th Judicial District Court

vs.                                               §      MONTGOMERY COUNTY, TEXAS
                                                  §
THEODORE JOSEPH BOOTH                             §
    Defendant                                     §      ____TH JUDICIAL DISTRICT

                            PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, MICHAEL CERENIO (hereinafter “Plaintiff”) complaining of and

about of THEODORE JOSEPH BOOTH (hereinafter “Defendant”) and would show the Court

the following:

                                        I. Nature of Action

        1.       Plaintiff suffered injuries as a result of being struck by Defendant’s vehicle.

                                        II. Discovery Level

        2.       Discovery in this matter may be conducted under Level 3 of the Texas Rules of

Civil Procedure. Plaintiff prays for damages in excess of $200,000 but less than $1,000,000.

                                   III. Jurisdiction and Venue

        3.       The claims asserted arise under the common law of Texas.

        4.       Venue is proper because the incident occurred in this County.

                                            IV. Parties

        5.       Plaintiff is a resident of Harris County, Texas.




                                                  1

                                            EXHIBIT C
     Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 2 of 21



       6.     Defendant, THEODORE JOSEPH BOOTH, is a Texas resident that may be

served by personal delivery to 4924 Hall Street, Dallas, TX 75235 or wherever else he may be

found and validly served.

                                          V. Facts

       7.     On or about July 14, 2018, Plaintiff suffered significant injuries as a result of

Defendant’s negligence. Plaintiff was driving North Bound on Interstate 45 at or around exit

87A when Defendant enter Plaintiff’s lane and struck Plaintiff on the right rear side of his

vehicle.

                                   VI. Causes of Action

A.     Negligence.

       8.     Plaintiff repeats and realleges each allegation contained above.

       9.     Plaintiff sustained injuries because of Defendant’s negligence when Defendant:

              • Failed to operate the vehicle in a reasonable manner;

              • Failed to operate his vehicle safely;

              • Failed to keep a proper lookout;

              • Failed to yield the right of way;

              • Failed to enter a lane only when safe to do so;

              • Failed to maintain a safe distance; and

              • Other acts so deemed negligent.

       10.    Defendant should also be held liable as a matter of law for his violations of the

Texas Transportation Code.




                                              2

                                         EXHIBIT C
     Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 3 of 21



       11.     As a result of Defendant’s negligence, Plaintiff suffered severe physical injuries.

Plaintiff is entitled to recover for his injuries.

                                    VII. Jury Trial Demanded

       12.     Plaintiff hereby demands a trial by jury.

                                  VIII. Discovery To Defendant

       13.     Plaintiff refers you to the attached Interrogatories, Request for Production,

Request for Disclosure, and Request for Admissions and notifies you that a response is

required within fifty (50) days of service of these requests. See Exhibit A.

                                             IX. Prayer

       Plaintiff prays for relief and judgment in a monetary amount over $200,000 but less

than $1,000,000, as follows:

               •       Past and future medical damages;

               •       Past and future loss of earnings;

               •       Past and future physical pain and suffering and mental anguish;

               •       Past and future impairment;

               •       Past and future disfigurement;

               •       Interest on damages (pre- and post-judgment) in accordance with law;

               •       Costs of court;

               •       Costs of copies of depositions; and

               •       Such other and further relief as the Court may deem just and proper.




                                                     3

                                             EXHIBIT C
Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 4 of 21



                                Respectfully submitted,

                                PIERCE SKRABANEK, PLLC

                                /s/ Betty Feng
                                ______________________________
                                M. PAUL SKRABANEK
                                State Bar No. 24063005
                                BETTY FENG
                                State Bar No. 24089375
                                3701 Kirby Drive, Suite 760
                                Houston, Texas 77098
                                Telephone: (832) 690-7000
                                Facsimile: (832) 616-5576
                                E-mail: paul@pstriallaw.com
                                         betty@pstriallaw.com
                                E-mail for Service: service@pstriallaw.com

                                ATTORNEYS FOR PLAINTIFF




                                  4

                              EXHIBIT C
Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 5 of 21




     EXHIBIT A



                              EXHIBIT C
      Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 6 of 21



                               CAUSE NO. ______________

MICHAEL CERENIO                               §      IN THE DISTRICT COURT OF
    Plaintiff                                 §
                                              §
vs.                                           §      MONTGOMERY COUNTY, TEXAS
                                              §
THEODORE JOSEPH BOOTH                         §
    Defendant                                 §      ____TH JUDICIAL DISTRICT

 PLAINTIFF’S INTERROGATORIES, REQUEST FOR PRODUCTION, REQUEST
   FOR DISCLOSURE, AND REQUEST FOR ADMISSIONS TO DEFENDANT

        TO:    Defendant, Theodore Joseph Booth, by personal delivery to 4924 Hall Street,
               Dallas, TX 75235.

        Plaintiff, in accordance with the provisions of the Texas Rules of Civil Procedure,

propounds the following Interrogatories, Request for Production and Request for Disclosure

to Defendant Theodore Joseph Booth and requests that these requests be answered separately

and fully in writing, under oath, and served upon the undersigned attorney within fifty (50)

days after service hereof.

        Please note that, in accordance with Rule 193.5 of the Texas Rules of Civil Procedure,

you have a duty to supplement your response if you obtain information upon the basis of which

you know that the response was incorrect or incomplete when made or you know that the

response, though correct and complete when made, is no longer true and complete and the

circumstances are such that failure to amend the answer is in substance misleading.




                                         EXHIBIT C
Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 7 of 21



                                Respectfully submitted,

                                PIERCE SKRABANEK, PLLC

                                /s/ Betty Feng________________

                                M. PAUL SKRABANEK
                                State Bar No. 24063005
                                BETTY FENG
                                State Bar No. 24089375
                                3701 Kirby Drive, Suite 760
                                Houston, Texas 77098
                                Telephone: (832) 690-7000
                                Facsimile: (832) 616-5576
                                E-mail: paul@pstriallaw.com
                                        betty@pstriallaw.com
                                E-mail for Service: service@pstriallaw.com

                                ATTORNEYS FOR PLAINTIFF




                                  2
                              EXHIBIT C
     Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 8 of 21



                                               I.

                          INSTRUCTIONS AND DEFINITIONS

1.     When answering these requests, respondent is requested to refer to the attached
       instructions and definitions.

2.     All information responsive to these requests which is within your knowledge,
       possession or control or within the knowledge, possession or control of your attorneys,
       agents or other representatives, as well as information you can obtain upon reasonable
       inquiry is to be divulged. If there is a request for all information on a given subject and
       you do not know all information, provide such information to the extent of your
       knowledge.

3.     All responses must be made separately and fully. An incomplete or evasive response
       will be considered a failure to answer. Where necessary to give a broader scope to any
       of these requests, “and” includes “or” and vice versa, the past tense includes the present
       and vice versa, the singular includes the plural and vice versa, “any” includes “all” and
       vice versa, and “each” includes “every” and vice versa. The singular form of a noun or
       pronoun shall be considered to include within its meaning the plural form of the noun
       or pronoun so used, and vice-versa; the use of the masculine form of a pronoun shall
       also be considered to include within its meaning the feminine form of the pronoun so
       used, and vice-versa; and the use of any tense of any verb shall also be considered to
       include within its meaning all other tenses of the verb so used.

4.     Each request should be construed independently and not by reference to any other
       request herein for purposes of limitation, unless one request specifically refers to
       another request.

5.     The TEXAS RULES OF CIVIL PROCEDURE require you to supplement and amend your
       responses if you obtain information and as a consequence: (1) you know that a response
       to these requests was incorrect or incomplete when made, or (2) you know that a
       response, though correct and complete when made, is no longer true and complete.

6.     If you do not answer a request based on any claim of privilege, provide a statement for
       each such request setting forth the following information:

              (i)     A short statement identifying each privilege involving the basis
                      therefore;

              (ii)    The facts upon which you relied to support the claim of privilege;

              (iii)   A description of all documents for which such privilege is claimed,
                      including:



                                              3
                                          EXHIBIT C
     Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 9 of 21



                     a.      the type of document;
                     b.      a brief statement of the document's general topic matter;
                     c.      the date of the document;
                     d.      author(s) and their title(s) and position(s); and
                     e.      the identity of all persons to whom any contents of the documents
                             have been disclosed.

              (iv)   A description of all conversations for which such privilege is claimed,
                     including:

                     a.      the date of the conversation;
                     b.      a brief statement describing the general topic of the conversation;
                     c.      the persons participating in the conversation; and
                     d.      the identity of all persons to whom any portions of the contents
                             of the conversation have been disclosed.

7.     As required by the TEXAS RULES OF CIVIL PROCEDURE, your failure to respond to these
       requests within the time required, or failure to supplement your responses may result
       in entry of a judgment against you, the assessment of attorney’s fees against you, or
       other sanctions of the Court.

8.     “Document” and “documents” is to be defined as synonymous in meaning and equal in
       scope to the usage of this term in the TEXAS RULES OF CIVIL PROCEDURE and shall be
       used in their broadest sense and shall mean and include all written, printed, typed,
       electronic, recorded or graphic material of every kind and description, both originals
       and copies and all attachments and appendices thereto. Without limiting the foregoing,
       the term “document” and “documents” shall include all agreements, contracts,
       communications, correspondence, letters, telegrams, facsimiles, telexes, minutes,
       messages, memoranda, interoffice communication, e-mail, records, reports, books,
       summaries or other records of telephone conversations or interviews, summaries or
       other records of personal conversations, summaries or other records of negotiations,
       other summaries, diaries, diary entries, calendars, appointment books, time records,
       instructions, work assignments, visitor records, forecasts, statistical data, statistical
       statements, financial statements, work sheets, work papers, drafts, graphs, maps, charts,
       tables, accounts, analytical records, consultants' reports, appraisals, bulletins,
       brochures, pamphlets, circulars, trade letters, press releases, notes, notices, marginal
       notations, notebooks, telephone bill or records, bills, statements, records of obligation
       and expenditure, invoices, lists, journals, advertising, recommendations, files, print-
       outs, compilations, tabulations, purchase orders, receipts, sell orders, confirmations,
       checks, canceled checks, letters of credit, envelopes or folders or similar containers,
       vouchers, analyses, studies, surveys, transcripts of hearings, transcripts of testimony,
       expense reports, microfilm, microfiche, articles, speeches, tape or disc recordings,
       sound recordings, video recordings, film, photographs, punch cards, programs, data
       compilations from which information can be obtained (including matter used in data
       processing), and other printed, written, handwritten, typewritten, recorded,

                                             4
                                         EXHIBIT C
      Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 10 of 21



        stenographic, computer-generated, computer-stored, or electronically stored matter,
        however and by whomever produced, prepared, reproduced, disseminated, or made.
        The terms “document” and “documents” shall include all copies of documents by
        whatever means made, except that where a document is identified or produced,
        identical copies thereof which do not contain any markings, additions, or deletions
        different from the original need not be separately produced. A DRAFT OR NON-
        IDENTICAL COPY IS A SEPARATE DOCUMENT WITHIN THE MEANING OF
        THIS TERM.

        Electronic Data Directive: Pursuant to the TEXAS RULES OF CIVIL PROCEDURE, all
        electronic data responsive to the requests below shall be provided via CD, DVD, or
        Floppy Disk in user readable format (.txt or similar file types), or as otherwise agreed
        in a supplemental writing by the parties.

9.      “Document” and “documents” shall mean and include all matter within the foregoing
        description that are in your possession, control or custody or in the possession, control
        or custody of any attorney for you or the existence of which you are aware and that you
        have access to or to which you can secure access. Without limiting the term “control,”
        a document is deemed to be within your control if you have ownership, possession or
        custody of the document, or the right to secure the document or copy thereof from any
        person or public or private entity having physical possession thereof.

10.     “Communication” shall mean and include any transmission or exchange of information
        in the form of facts, ideas, inquiries, or otherwise, and shall include an exchange
        between two or more persons, whether orally or in writing, including without limitation
        any conversation or discussion face-to-face or by means of letter, note, memorandum,
        telephone, telegraph, telex, telecopier, cable, e-mail or some other electronic or other
        medium, and whether by chance or prearranged, formal or informal.

11.     “Referring” or “relating to” shall mean to concern, describe, explain, reference, contain
        or comment upon the subject matter referred to in the request and, in that regard, each
        request shall be interpreted broadly so as to promote the full disclosure of information.

12.     “Person” shall mean all natural persons and entities, including, without limitation,
        individuals, committees, agencies, commissions, firms, corporations, associations,
        partnerships, businesses, public agencies, departments, bureaus, boards, or any other
        form of public, private or legal entity, and all predecessors or successors in interest.

13.     “Identify” or “identification” shall mean:

        (a)    With respect to a natural person, to include, without limitation, full name, title,
               job description, present business and home addresses (last known if present
               addresses are unknown). If there have been changes in title or job description
               during the time period covered by these interrogatories, all titles and job


                                              5
                                          EXHIBIT C
Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 11 of 21



        descriptions should be given, together with the period during which each one
        was held;

  (b)   With respect to a communication, to include, without limitation, the date, time
        and approximate duration of the communication, a statement describing the
        substance of the communication with particularity, the persons participating in
        the conversation, the persons directing the communication to take place, if any,
        and the identity of all persons to whom any portions of the contents of the
        communication have been disclosed.

  (c)   With respect to a business entity, to include, without limitation, its name, date
        and place of formation, and all its business addresses; and

  (d)   With respect to a document, to include, without limitation, title, type, date, the
        identity of each person either wholly or in part participating in the preparation
        or dissemination of, or who is referred to in, the document, addressee, recipients,
        any identifying numbers or marks upon the face of the document, subject matter
        or general nature, and the identity and location of each person who has
        possession, custody or control of the document or, if a document has been
        destroyed or is unavailable, the identity of each person who destroy the
        document or who last possessed or controlled the document.

  (e)   When used with reference to an act, means, without limitation, to state with
        particularity and certainty each and every item of behavior, communication
        and/or tangible thing which constitutes the act, including the place, time and
        date of each such item; to identify each and every person participating in the act
        and to specify the items of behavior performed, information communicated,
        and/or tangible things provided, by each such person; and to identify each and
        every document and communication which constitutes or describes the
        behavior, communication, tangible thing, or any part thereof.

  (f)   When used in reference to an omission to act, means, without limitation, to state
        with particularity and certainty each and every item of behavior,
        communication, and/or tangible thing which you contend should have been
        performed, communicated, and/or provided, and the place, time, and date each
        such performance or communication should have occurred, to identify each and
        every natural person who, by reason of knowledge or particular circumstances,
        you contend should have performed, communicated, and/or provided each item
        of omitted behavior, communication and/or tangible thing; and to identify each
        and every document or communication which you believe tends to establish that
        the omitted behavior, communication and/or tangible thing should have been
        performed, provided, or communicated.

  (g)   When used in reference to a lawsuit, means, without limitation, to state for each
        criminal and/or civil action: the case, including the cause number, court, and

                                       6
                                   EXHIBIT C
      Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 12 of 21



               parties; your status as either Plaintiff, Defendants, intervenor, impleader,
               interpleader, or third-party Plaintiff or Defendants; the substance of the claim[s]
               and defense[s] asserted; and the ultimate disposition or resolution of the claim[s]
               and defense[s].

14.     “Petition” means Plaintiff’s Original Petition in this case or any supplemental or
        amended Petitions subsequently filed in this lawsuit.

15.     “You,” “Your,” Defendant” or “Defendants” means Theodore Joseph Booth, and each
        of your agents, representatives, employees, assigns, officers, directors, staff, affiliates,
        owned or controlled entities or agencies, and all other persons acting in concert with
        you or under your control, whether directly or indirectly, including any attorney.
        Where the answers called for are different for any of the foregoing, state which portion
        of which answer applies to each.

16.     “Accident” or “subject accident” shall refer to the crash on or about July 14, 2018 in
        Montgomery County, Texas which forms the basis of this lawsuit.

17.     “Plaintiff” shall mean Michael Cerenio.

18.     “Trip” shall refer to the transportation and/or movement of a vehicle and/or one load or
        cargo, regardless of load size or type, from its origin(s) to final destination(s) and
        includes the travel, empty or unloaded, from that destination point to the next point or
        location of loading, end of trip or new trip origin.

19.     “Vehicle” or “Your Vehicle” shall refer to, unless otherwise defined in a specific
        Request herein, the vehicle being operated by Theodore Joseph Booth at the time the
        accident occurred.




                                               7
                                           EXHIBIT C
     Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 13 of 21



                                               II.

                                   INTERROGATORIES

1.     If you have not been correctly named or served in or by the Plaintiff’s Original
       Complaint, state your correct legal name and the correct manner in which you can be
       designated as a party Defendants and served with process in this action under the
       allegations set forth in Plaintiff’s Original Complaint.

2.     In reference to the trip underway at the time or just prior to the underlying accident,
       please identify:

              a.     where and when the trip originated;

              b.     whether there were any cellular telephones, CB radios, two-way radios,
                     or other communication devices present in the vehicle driven by you;

              c.     the telephone number and service provider of any cellular telephones
                     present in the vehicle driven by you at the time of the accident; and

              d.     the final destination for the trip.

3.     When was the last time you consumed any alcohol, prescription medication, or over the
       counter medication prior to this accident? For any such consumption, please state:

              a.     whether it was alcohol, prescription medication, or over the counter
                     medication;
              b.     how much was consumed; and
              c.     if it was prescription medication, what the medication is prescribed for.

4.     Have you ever been prescribed contact lenses and/or glasses? If so, please state:

       a.     whether this information is listed on your driver’s license;
       b.     whether you are required to wear contact lenses and/or glasses by the State of
              Texas;
       c.     what prescription of contact lenses and/or glasses you were prescribed;
       d.     were you wearing contact lenses and/or glasses at the time of the incident made
              the basis of this lawsuit; and
       e.     if you were wearing contact lenses and/or glasses at the time of the incident
              made the basis of this lawsuit, what was the prescription of those contact lenses
              and/or glasses.

5.     State each time that you have either pled guilty to or convicted of a criminal
       offense. For each offense, provide the date of the offense, the date of guilty plea or



                                              8
                                          EXHIBIT C
      Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 14 of 21



        conviction, the charge you pled guilty to or were convicted of, the punishment imposed,
        and the city, county and state where the charges were filed.

6.      State each time you have received a traffic citation. For each citation, provide the city,
        county and state where the citation was received, the date of the citation, the offense
        you were cited for, the resolution of the citation (plea or adjudication), and the fine or
        sentence imposed.

7.      Describe each automobile accident you have been involved in. For each accident,
        provide the date of the accident, the city, county and state where the accident occurred,
        whether police prepared a report regarding the accident, whether you received a citation
        in connection with the accident, whether anyone including you was injured in the
        accident, and the approximate amount of property damage that resulted from the
        accident.

8.      State each time that your driver’s license has been suspended or revoked and provide
        the reason for the suspension or revocation.

9.      Have you ever been licensed to operate a motor vehicle in any state other than Texas? If
        your answer is yes, provide the state, when the license was issued, the license number,
        whether the license was ever suspended or revoked, the reason for suspension or
        revocation of the license, and whether the license is still active.

10.     Provide the telephone number service provider, and name of the person or entity billed
        for each cell phone you used for a period of three months before and three months after
        the date of the accident which forms the basis of this lawsuit.

11.     Provide the name, telephone number, address, and a summary of the anticipated
        testimony for each witness you intend to call at trial.

12.     If you contend that Plaintiff was contributorily negligent, provide all facts which
        support your contention.

13.     If you contend that the mechanical condition of the vehicle you were driving caused or
        contributed to the accident, provide all facts which support your contention and state
        when these conditions were first discovered.

14.     Describe all communications you and any of your representatives have had with the
        Plaintiff regarding the subject accident. For each communication, identify the
        participants to the communication, the method of communication, the date and time of
        the communication, and provide the full content of the communication.

15.     Provide an explanation as to how and why you collided with Plaintiff.




                                               9
                                           EXHIBIT C
     Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 15 of 21



                                              III.

                             REQUESTS FOR PRODUCTION

1.     Copy of postings and webpages from any social networking site including but not
       limited to Facebook, MySpace, Instagram, etc. for Defendant driver from one month
       prior to the incident in question until six months after the incident in question.

2.     Copies of police reports for any other vehicular collisions or incidents in which the
       Defendant driver was involved.

3.     Copy of Defendant Driver’s cell phone bill for one month preceding the incident and
       for the date of the incident. This should list calls received, dates, and times.

4.     Copy of the citation the Defendant Driver received in connection with the incident in
       question.

5.     Documents detailing how the citation Defendant Driver received as a result of the
       incident in question was resolved.

6.     Produce copies of all objects, photographs, drawings, reports, statements, or otherwise
       described documents or objects in the possession of Defendant(s) in reference to the
       accident as defined herein, "excluding only" those written documents, materials and
       objects that can be clearly identified as the work product of Defendant’s attorneys. This
       specifically includes any and all reports and written or electronically recorded
       statements made by Defendant(s) to any other person, organization or governmental
       entity.

7.     Produce copies of any and all other police reports, citations, accident and/or incident
       files and records maintained by Defendant(s) in reference to any other vehicular
       accident, or incident, prior to the occurrence of the accident in question, wherein Driver
       was the driver of a vehicle involved in the prior accidents or incidents.

8.     Produce copies of each and every insurance policy and/or agreements which may be
       required to satisfy all or part of a judgment which may be entered in this action or to
       indemnify or reimburse Defendant for payments made to satisfy such a judgment. This
       Request specifically refers to all coverage available to Defendant and/or thought or
       believed to be available and in force when this accident occurred indicating Defendant
       as a named insured or omnibus insured or any other type whether by application, binder,
       issuance of policy or extension of a grace period.

9.     Produce copies of any document that any expert witness you may call to testify at trial
       of this case has reviewed and/or will utilize to aid testimony.




                                             10
                                          EXHIBIT C
      Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 16 of 21



10.     Produce copies of any document or other item an expert witness you may call to testify
        at trial of this case has reviewed or relied upon which relates to or in any way concerns
        the Plaintiff’s damages or injuries suffered by Plaintiff.

11.     Produce copies of any document that any expert witness you may call to testify at trial
        of this case has reviewed or relied upon in formulating his/her opinions that relates to
        or concerns this litigation in any way.

12.     Produce copies of any statements given to Defendant by Plaintiff or statements given
        by and otherwise obtained by Defendant from Plaintiff.

13.     Produce copies of any and all investigation and/or accident reports in Defendant's
        possession that were made subsequent to the occurrence upon which this suit is based
        and in connection with or anticipation of the defense of claims made a part of the
        pending litigation.

14.     Produce a copy of the curriculum vitae of each expert witness you may call to testify
        upon the trial of this case.

15.     Produce copies of any documents or other writings which show or identify this
        Defendant(s) as being either a public or private corporation.

16.     Produce all non-privileged documents, records and/or other writings that evidence an
        admission, in whole or in part, that the incident was caused by an act or omission or
        fault or negligence of any person or entity.

17.     Produce any photographs or videotapes of Plaintiff.

18.     Produce copies of any documents reflecting settlement agreements, deals, and/or
        understandings between Defendant and any other party concerning the lawsuit or the
        incident made the basis of this lawsuit.

19.     Produce copies of any and all documents and/or reports, as well as all other tangible
        things, physical models, compilations of data and other material prepared by any expert
        whom you may call to testify, including the discoverable factual observations, tests,
        supporting data, calculations, photographs and opinions of such expert with regard to
        this case.

20.     Produce copies of any and all documents and tangible items furnished to each expert
        you may call to testify at trial of this case.

21.     Produce copies of any and all documents evidencing the reasons why the company
        issuing any policy which would protect you against the risks sued hereon claims or
        intends to claim that it has some ground for denying you coverage provided under said
        policy.

                                             11
                                          EXHIBIT C
      Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 17 of 21



22.     Produce copies of any and all charts, plans, photographs, or other documents intended
        to be introduced into evidence on the issues of liability or damages.

23.     Produce copies of any and all photographs, videotapes, movies, slides, etc., that in any
        way relate to the incident made the basis of this suit.

24.     Produce copies of any and all indemnity agreements between any of the parties to this
        case.

25.     Produce copies of any and all indemnity agreements between any party to this case and
        any non-party which is relevant to the incident or injuries made the basis of this suit.

26.     Produce copies of any and all reports which have been obtained from any expert you
        may call to testify at trial of this case.

27.     Produce copies of any and all work papers, notes, and other documents in the file of
        any expert witness who you may call to testify, or in the file of any expert witness
        whose opinions will be relied upon in whole or in part by an expert you may call to
        testify at the trial of this case.

28.     Produce a copy of the title to the vehicle Defendant was driving at the time of the
        accident.

29.     Produce copies of any and all photographs Defendant has of the vehicles involved in
        this accident and any and all photographs of the scene.

30.     Produce a copy of both sides of Defendant’s current driver's license(s).

31.     Produce copies of any and all federal, county, city, police, state or other governmental
        investigations concerning or regarding this accident.

32.     Produce a true and correct listing of all motor vehicles owned by this Defendant from
        and including the time of the accident made the basis of this suit to the present. Please
        include make and model of said vehicle, color of each, number of doors on each vehicle
        and license plate number of each vehicle.

33.     Produce copies of any and all tickets or citations received by Defendant as a result of
        this incident.

34.     Produce copies of any and all records obtained by Defendant pertaining to Plaintiff.

35.     Produce the original raw data and copies of any and all printouts of any on-board
        recording device, an on-board computer, including printout for engine computer data,
        data printouts, trip recorder, trip master, or device known by any other name which
        records information concerning the operation of Defendant’s vehicle for the period

                                             12
                                          EXHIBIT C
      Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 18 of 21



        commencing 30 days before the subject collision through and including 10 days after
        the subject collision.

36.     Produce all repair/maintenance records for the subject vehicle for the previous five (5)
        years.

37.     For the period of one week before and after the incident made the basis of this lawsuit,
        product all documents reflecting any and all data transmissions and / or telephone calls
        from any wireless cellular (“cell”) telephones present in the Defendant’s vehicle
        involved in the incident made the basis of this lawsuit? In the alternative, provide
        sufficient information for Plaintiff to subpoena this information from the relevant
        cellular wireless service provider.




                                             13
                                          EXHIBIT C
Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 19 of 21



                                         IV.

                       REQUESTS FOR DISCLOSURE

  (a)   The correct names of the parties to the lawsuit;

  (b)   The name, address, and telephone number of any potential parties;

  (c)   The legal theories and, in general, the factual basis of your claims or defenses;

  (d)   The amount and any method of calculating economic damages;

  (e)   The name, address, and telephone number of persons having knowledge of relevant
        facts, and a brief statement of each identified person’s connection with the case;

  (f)   For any testifying expert

        (1)    The expert’s name, address, and telephone number;

        (2)    The subject matter on which the expert will testify;

        (3)    The general substance of the expert’s mental impressions and opinions and
               a brief summary of the basis for them, or if the expert is not retained by you,
               employed by you, or otherwise subject to your control, documents
               reflecting such information;

        (4)    If the expert is retained by you, employed by you, or otherwise subject to
               your control:

               (A)     All documents, tangible items, reports, models, or data compilations
                       that have been provided to, reviewed by, or prepared by or for the
                       expert in anticipation of the expert’s testimony; and
               (B)     The expert’s current resume and bibliography;

  (g)   Any discoverable indemnity and insuring agreements described in Rule
        192.3(f);

  (h)   Any discoverable settlement agreements described in Rule 192.3(g);

  (i)   Any witness statements described in Rule 192.3(h);

  (j)   All medical records and bills that are reasonably related to the injuries or damages
        asserted or, in lieu thereof, an authorization permitting the disclosure of such
        medical records and bills;



                                       14
                                    EXHIBIT C
Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 20 of 21



  (k)   All medical records and bills obtained by the responding party by virtue of an
        authorization furnished by the requesting party; and

  (l)   The name, address, and telephone number of any person who may be designated
        as a responsible third party.




                                     15
                                  EXHIBIT C
Case 4:20-cv-01595 Document 1-3 Filed on 05/06/20 in TXSD Page 21 of 21



                                            V.

                          REQUEST FOR ADMISSIONS

1. Admit that you have been properly named as a Defendant in this lawsuit.

2. Admit that you received a citation for causing this accident.

3. Admit that venue is proper.

4. Admit that person jurisdiction exists over you.

5. Admit that this is a convenient forum.

6. Admit that you are at fault for this accident.

7. Admit that you took responsibility for causing the accident at the scene of the accident.

8. Admit that you took responsibility for causing this accident in text messages to Plantiff.

9. Admit you offered to pay for the property damage to Plaintiff’s vehicle.

10. Admit that you failed to safely operate your vehicle on the date of the accident.

11. Admit you were negligent in causing the collision with Plaintiff.

12. Admit you were negligent in entering the lane occupied by Plaintiff.




                                         16
                                      EXHIBIT C
